department of the treasury internal_revenue_service washington d c government entities division apr uniform issue list ter lats j legend company a company b individual d individual e amount m ira x ira y dear this is in response to your request received in the internal_revenue_service on date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code your have submitted the following facts and representations you had established ira x at company a permanent social_security disability because of your illness your husband acted on your behalf in changing your individual_retirement_arrangement in he asked individual d an employee of company a to open a separate_account as a rollover account and to transfer amount m into such account with company a account amount m which constituted all funds in ira x were transferred to another account his secretary individual e was told to set up the you have had breast cancer since and are on page when you your husband believed was an ira on with company a which taxable_year you realized that amount m was not transferred to an received 1099-r for the jra and was considered a taxable_distribution the day period for rolling over the funds had elapsed when you received the 4099-r your husband immediately contacted company a about the account but they were unable to help you because the 60-day rollover period had expired ira y was then established at company b in your name and you contributed amount m to that ira at the time of the distribution you were under age based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount m from ira x because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented by you is the information you presented demonstrates that you attempted to affect a timely rollover but due to a miscommunication between your husband and company a personnel which resulted in company a not following your husband’s instructions you were unable to satisfy the requirement to redeposit amount m in a proper ira consistent with your assertion that you attempted to rollover amount m amount m was deposited into another account at company a which you believed to be an ira without ever receiving such amount you eventually redeposited amount m in ira y therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount m from ira x you are granted a period of days measured from the date of the issuance of this letter to make your rollover since you have indicated that amount m has been placed in ira y you should take a copy of this letter to - company b within the requisite day period to insure that ira y meets the requirements of sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount d such amount will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contac he not a toll free number please address all correspondence to se t ep ra t3 eieieieleheheheiehcisiaiele id aieilalalalad at sincerely yours pana u6 foe frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
